UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 26, 2013 E-WASTE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 333-165863 26-4018362 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 101 First Street #493, Los Altos, CA 94022 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:650-283-2907 ­­­­­ (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – OTHER Item 8.01 Other Information On February 26, 2013 the Board of Directors entered into and ratified a Teaming Agreement with Isidore Electronics Recycling, (“IER”) of Los Angeles, CA. This agreement is in accordance with and in support of the Company’s (“the Company, or EWSI”) expansion strategy as listed in the Company’s 2013 Business Plan. This agreement gives both companies the ability to extend service to geographical locations in which they do not presently operate. EWSI and IER have resolved to enter into this Teaming Agreement as a joint cooperation to process certain end-of-life electronics assets from their respective customers with the objective of providing the highest standards of recycling, refurbishing, and /or reselling of these assets, but only in keeping with the customer's requirements, for either reuse or scrap. No landfilling and no export of hazardous materials will be allowed. All data will also be destroyed to satisfy customer requirements and to satisfy EWSI's and IER’s own high-end standards. EWSI shall be the sole commercial brand deployed in the operation of services under this Agreement for customers originated by EWSI, and IER shall be the sole commercial brand deployed in the operation of services under this Agreement for customers originated by IER. All communication, correspondence and documentation shall be as directed by the Party which originates the customer relationship. A Copy of the Teaming Agreement is attached hereto as Exhibit 99.1 and is incorporated herein by reference.The foregoing descriptions of the Teaming Agreement do not purport to be complete and are qualified in their entirety by reference to the full text of the Teaming Agreement. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 – Financial Statements and Exhibits None EXHIBITS: 2013 Business Plan Summary (included by reference to the Company’s 8K filing of January 9, 2013) EWSI Isidore Teaming Agreement - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. E-Waste Systems, Inc. /s/Martin Nielson By:Martin Nielson Its:Chief Executive Officer and Director Date:March 4, 2013 - 3 -
